POWELL, Presiding Judge.
Warren William Aired was charged in the county court of Osage County with driving a motor vehicle while his operator’s license was under revocation, second and subsequent offense. On the 10th day of February, 1959 the defendant appeared before the county court and entered a plea of guilty to the charge, and the court thereupon assessed a fine of $175 and costs in the amount of $18.25, and defendant to serve 45 days imprisonment in the Osage County jail.
Appeal is by transcript. No briefs have been filed. Defendant is over three months in default.
We have examined the information and find that no demurrer was interposed to it, and that the information properly set out the charge to which defendant entered a plea of guilty. Also the punishment assessed was within the provisions of the statute (47 O.S.A. § 303) which reads:
“No person shall operate a motor vehicle • upon the highways of this State during the time for which the license of said person as an operator or chauffeur was denied, cancelled, suspended or revoked, and each act of driving on the highways as prohibited shall constitute a separate offense.
“Any violation of the provisions of this Section shall constitute a misdemeanor and upon conviction shall be punishable therefor as follows:
“(1) Upon first offense, by a fine of not less than Fifty Dollars ($50.00) nor more than Two Hundred Dollars ($200.00), or by imprisonment in jail for not more than thirty (30) days, either or both.
“(2) Upon a second or subsequent offense or offenses, by a fine of not less than One Hundred Dollars ($100.00), nor more than Five Hundred Dollars ($500.00) and imprisonment in jail for a period of not less than thirty (30) days nor more than twelve (12) months.” As Amended, Laws 1953, p. 211, § 1.
As we have so often said, where no briefs are filed by an appellant, and an examination of the record discloses no fundamental error, the case will be affirmed. Marshall v. State, 97 Okl.Cr. 398, 264 P.2d 770.
The judgment appealed from is affirmed.
NIX and BRETT, JJ., concur.